EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 11-20 are canceled.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed July 11, 2021. Claims 7, 8, and 10-20 have been cancelled without prejudice.  Claims 1-6 and 9 are pending and an action on the merits is as follows.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 been cancelled.

Allowable Subject Matter
Claims 1-6 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-6 and 9, the closest prior art references, Wang et al. (US 2018/0101036 A1), Higano (US 2018/0196291 A1), Cheng et al. (US 2017/0285394 A1), and Moon et al. (US 2019/0094583 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combinations of limitations, “wherein the sealing material is away from the first edge by the first laser-cutting buffer region and the sealing material is away from the second edge by the second laser-cutting buffer region, and15 wherein the first edge and the second edge are disposed on a same side of the sealant material in a top view direction of the electronic device, a minimum distance between the first edge and the sealing material is greater than a minimum distance between the second edge and the sealing material, and a roughness of the second edge is greater than a roughness of the third edge.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JESSICA M MERLIN/Primary Examiner, Art Unit 2871